DENY; and Opinion Filed November 5, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01345-CV

                      IN RE JOHN JEFFREY MCCAFFERTY, Relator

                 Original Proceeding from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 08-05932-R

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its October 15, 2015 Order on Motion for Appointment of Receiver. Relator

argues that the trial court lacked authority to order the appointment of a receiver because the trial

court’s order appointing the receiver was based on a prior order, the December 18, 2013 Interim

Order on Petition for Enforcement, that altered the property division in this divorce proceeding.

We do not address relator’s argument that the Interim Order on Petition for Enforcement was in

excess of the trial court’s authority. The trial court had broad discretion to effectuate the

property division of the divorce decree by appointing a receiver. In re C.F.M., 360 S.W.3d 654,

658 (Tex. App.—Dallas 2012, no pet.); Young v. Young, 765 S.W.2d 440, 444 (Tex. App.—

Dallas 1988, no writ).     For that reason, the Interim Order on Petition for Enforcement is

immaterial to the trial court’s ability to appoint a receiver to enforce the property division

required by the divorce decree.
           We also do not reach relator’s contention that the evidence before the trial court was

insufficient to permit the appointment of a receiver. An order appointing a receiver is an order

subject to interlocutory appeal. 1 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1) (West

2015); TEX. FAM. CODE ANN. § 6.507 (West 2006); see also Smith v. Myers, No. 01-13-00722-

CV, 2014 WL 3002086, at *2 (Tex. App.—Houston [1st Dist.] July 1, 2014, pet denied);

Tugman v. Tugman, No. 13-08-194-CV, 2008 WL 2151451, at *4 (Tex. App.—Corpus Christi

May 22, 2008, no pet.). A writ of mandamus is not a substitute for an appeal. In re Bernson,

254 S.W.3d 594, 596 (Tex. App.—Amarillo 2008, orig. proceeding).                                                     Mandamus is an

appropriate remedy only where appeal does not provide an adequate means for asserting the

relator’s claims.            In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). A party with an available appeal who fails to pursue that remedy ordinarily is not

entitled to seek relief by mandamus. See Pat Walker & Co., Inc. v. Johnson, 623 S.W.2d 306,

309 n.1 (Tex. 1981) (orig. proceeding); In re Pannell, 283 S.W.3d 31, 35 (Tex. App.—Fort

Worth 2009, orig. proceeding). Relator has not demonstrated that his available interlocutory

appeal would not afford an adequate remedy. See In re Tex. Dept. of Family & Protective Servs.,

210 S.W.3d 609, 614 (Tex. 2006) (orig. proceeding); In re Santander Consumer USA, Inc., 445
S.W.3d 216, 223 (Tex. App.—Houston [1st Dist.] 2013, orig. proceeding).

           We deny the petition for writ of mandamus.




                                                                           /Molly Francis/
                                                                           MOLLY FRANCIS
151345F.P05                                                                JUSTICE


     1
        An appeal of an order appointing a receiver is an accelerated appeal. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1) (West 2015).
Thus, notice of appeal is due within 20 days of the date the trial court signs the order. TEX. R. APP. P. 26.1(b). The deadline for perfecting an
interlocutory appeal of the Order on Motion for Receiver expired November 4, 2015, the day relator filed this petition for writ of mandamus. The
deadline for filing a timely motion for extension of time to perfect appeal has not yet expired, however. See TEX. R. APP. P. 26.3.



                                                                     –2–